          Case 3:20-cv-00050-JM Document 23 Filed 11/25/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

QUEEN WATSON and
JACQUELINE WEST                                                             PLAINTIFFS

V.                                      3:20CV00050 JM

PATIENTMATTERS LLC                                                          DEFENDANT

                                             ORDER

       Plaintiffs’ attorneys of record filed a motion to withdraw as Plaintiff Queen Watson’s

counsel but to remain as counsel for Jacqueline West. The Court would like a response to the

motion from Ms. Watson.

       Ms. Watson is directed to file with the Court on or before December 4, 2020 a response

to her attorneys’ motion to withdraw. The Clerk is directed to mail by certified mail, return

receipt requested, a copy of this Order along with the motion (ECF No. 21) and Defendant’s

response (ECF No. 22) to Ms. Watson at the address listed for her in the docket.

       IT IS SO ORDERED this 25th day of November, 2020.



                                                             ____________________________
                                                             James M. Moody Jr.
                                                             United States District Judge
